Exhibit 10.52

 

LOGO [g697743ex10_52pg001.jpg]

 

ONE AMERICAN ROAD

CLEVELAND, OHIO 44144-2398

(216)252-7300 — FAX (216)252-6778

October 24, 2013

Gregory Steinberg

Dear Greg,

You are an important part of American Greeting’s (the Company) future, and your
skills and knowledge are valuable to the Company. In recognition of this and
your continued efforts and contributions toward American Greetings’
privatization, we are happy to provide you the following guaranteed awards under
the LTIP and outstanding PSU grants:

 

  •   FY12 PSU Grant 2 (with new FY14 performance period):

Award = greater of earned award under PSU program or $34,000

 

  •   FY12 PSU Grant 3 (with new FY14-15 performance period):

Award = greater of earned award under PSU program or $32,000

 

  •   FY14 -16 LTIP:

Award = greater of earned award under LTIP or $70,000 1

 

1  Award guarantee does not apply to the LTIP Enhancement Program, however.

Compensation

Your annual base salary will continue to be paid in accordance with the
Company’s normal payroll procedures. You will remain eligible for merit
increases, incentive compensation payments, 401(k), profit sharing and other
benefits according to the Company’s policies and procedures, as they may be
amended from time to time.

Termination

These awards are being offered to you with the purpose and expectation that you
will perform the responsibilities of Treasurer as currently assigned or as may
be assigned from time to time and that you will devote your full business time
and attention and give your best efforts to the Company. You must be an active
employee on February 28, 2015 to receive the guaranteed awards related to FY12
PSU Grants 2 and 3. Likewise, you must be an active employee on February 29,
2016 to receive the guaranteed award related to the FY14 – FY16 LTIP. Should you
at any time engage in conduct that would constitute “cause” as determined by the
Company in its sole discretion, you will not be eligible to receive the
guaranteed awards or any portion thereof. For purposes of this Agreement,
“cause” means: (i) your failure to perform satisfactorily the duties assigned to
you as determined by the Company; (ii) your engagement



--------------------------------------------------------------------------------

in unlawful conduct or gross misconduct as determined by the Company;
(iii) breach of any Company policy, practice or procedure as determined by the
Company; or (iv) breach of the terms of this Agreement.

If the Company terminates your employment prior to February 28, 2015, for any
reason other than for “cause” as defined above, guaranteed awards related to PSU
Grants 2 and 3 will continue to vest through February 28, 2015 and will be paid
to you within two and a half months thereafter. Additionally, if the Company
terminates your employment for any reason other than for cause prior to
February 29, 2016, the guaranteed award related to the FY14-16 LTIP will be paid
to you within two and a half months after February 29, 2016. You will also be
eligible to receive severance in accordance with American Greetings’ Severance
Policy, as amended from time to time. However, in the event you are a “Specified
Employee” (as defined in Section 8 below) as of the date of your separation from
service, the guaranteed awards, or any portion thereof that are subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
shall not be paid until six months following your separation date.

Employment at Will

Nothing in this Agreement is a guarantee of employment for any specific or
definite period, and your employment status remains at-will, which means that
either you or the Company may terminate employment at any time with or without
notice or cause and you will continue to be subject to the Company’s usual
policies, practices and procedures.

Confidentiality of Terms of this Agreement

You acknowledge and agree that the existence of and terms of this Agreement are
highly confidential. You agree not to disclose the existence of or the terms of
this Agreement to anyone other than your significant other, legal counsel,
financial advisor or as required by law.

Compliance with Code Section 409A

All provisions of this Agreement shall be construed and interpreted to comply
with Code Section 409A and the regulations and rulings promulgated thereunder
and, if necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Code Section 409A and/or
regulations and rulings.

(a) The terms used in this Agreement shall have the following meaning:

 

  (i) “Separation from Service” shall have the meaning set forth in Treasury
Regulations Section 1.409A-1(h).

 

  (ii) “Specified Employee” shall have the meaning set forth in Treasury
Regulations Section 1.409A-1(i).

(b) For purposes of the limitations on nonqualified deferred compensation under
Code Section 409A, each payment of compensation under this Agreement shall be
treated as

 

Page 2



--------------------------------------------------------------------------------

a separate payment of compensation for purposes of applying the Code
Section 409A deferral election rules and the exclusion from Code Section 409A
for certain short-term deferral amounts. Any amounts payable under this
Agreement solely on account of an involuntary separation from service within the
meaning of Code Section 409A shall be excludible from the requirements of Code
Section 409A, either as involuntary separation pay or as short-term deferral
amounts (e.g., amounts payable under the schedule prior to March 15 of the
calendar year following the calendar year of involuntary separation) to the
maximum extent possible.

(c) To the extent that any provision of this Agreement is inconsistent with the
requirements of Code Section 409A and the regulations and rulings promulgated
thereunder, this Agreement is hereby amended to delete such inconsistent
provisions.

Acceptance

If you accept the terms of this Agreement, please sign below in the space
provided. By your signature, you acknowledge that: (i) you have had an
opportunity to review the terms of this Agreement; (ii) you have carefully
reviewed and understand them; (iii) you have not relied upon any representations
or statements about the award not set forth in this Agreement; and (iv) this
Agreement constitutes the entire understanding and agreement between you and the
Company concerning the terms and conditions of the award.

 

Signed:   

/s/ Gregory Steinberg

   Date:   

11/12/13

   Gregory Steinberg       Approved By:   

/s/ Stephen J. Smith

   Date:   

24 Oct. ‘13

   Stephen J. Smith      

 

Page 3